UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS



LEONCIO DE LA PAZ-BRITO, #20367-078            §
                                               §
versus                                         §       CIVIL ACTION NO. 4:16CV659
                                               §       CRIMINAL ACTION NO. 4:12CR244(1)
UNITED STATES OF AMERICA                       §


                                  ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration, and no objections having been timely filed, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct, and adopts the same as the

findings and conclusions of the Court.

         It is accordingly ORDERED Movant’s amended Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#14) pursuant to 28 U.S.C. § 2255 is DENIED and this

case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by

either party. not previously ruled upon are DENIED.
           SIGNED at Beaumont, Texas, this 7th day of September, 2004.

           SIGNED at Plano, Texas, this 9th day of October, 2018.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
